Case 1:19-cr-00408-MKB Document 175-1 Filed 04/30/21 Page 1 of 7 PageID #: 1028



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x
THE UNITED STATES OF AMERICA,                               :
                                                            :
                                                            :
            -against–                                       :   Case #: 1:19-cr-00408-MKB(5)
                                                            :
ISKYO ARONOV,                                               :
MICHAEL KONSTANTINOVSKIY,                                   :
TOMER DAFNA, AVRAHAM TARSHISH                               :
And MICHAEL HERSKOWITZ,                                     :
                                                            :
                          Defendants.                       :
------------------------------------------------------------x

                AFFIRMATION IN SUPPORT OF MOTION TO DISMISS
                         AND MEMORANDUM OF LAW


        TODD D. GREENBERG, ESQ., affirms upon the penalties of perjury the following:

        1.       Affiant is an Attorney-at-Law duly admitted to practice before the Courts of this

State New York and the Eastern District of New York and submits this Affirmation and

Memorandum of Law in support of this Motion pursuant to Federal Rule of Criminal Procedure

12 (b)(2) to dismiss the Indictment.

        2.       The two primary functions of an Indictment are to inform an accused of the

charges against him so that he may prepare his defense and to avoid double jeopardy. Berger v.

United States, 295 U.S. 78, 82, 55 S. Ct. 629, 79 L.Ed. 1314.

        3.       An Indictment satisfies Rule 7(c)(1)—and thus the requirements of the Fifth

and Sixth Amendments—if it “ ‘first, contains the elements of the offense charged and fairly

informs a Defendant of the charge against which he must defend, and, second, enables him to

plead an acquittal or conviction in bar of future prosecutions for the same offense.’ ” United

States v. Stringer, 730 F.3d 120, 124 (2d Cir. 2013) (quoting Hamling v. United States, 418


                                                      1
Case 1:19-cr-00408-MKB Document 175-1 Filed 04/30/21 Page 2 of 7 PageID #: 1029



U.S. 87, 117, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974)); see also United States v. Lee, 833 F.3d

56, 67-68 (2d Cir. 2016) (stating that an Indictment's failure to allege an element of the

charged offense is a constitutional violation).

       4.     It is Mr. Herskowitz’ position that the Indictment, even combined with the

discovery provided to date, does not provide sufficient Notice, as required by the

Constitution, of the conduct for which the Government seeks to hold him criminally liable.

Further, even a bill of particulars (which, in any event, the Government has steadfastly

resisted providing), would not be sufficient to cure this deficiency.

       5.     Defendant Herskowitz is charged in a five-Defendant Indictment arising from

alleged fraudulent short sales of real estate. The Indictment is a “Speaking Indictment ”,

running to 34 pages and providing extensive detail about the goals of the alleged conspiracy

and the roles of the other four Defendants. But when it comes to Mr. Herskowitz, the

“Speaking Indictment” is suddenly silent.

       6.     Mr. Herskowitz – who is named last in the caption – is mentioned only a few

times in the body of the Indictment, and even then, mostly by way of conclusory boilerplate

allegations. He is introduced at paragraph 5 with the following text:

                      The Defendant MICHAEL HERSKOWITZ was a
                      resident of Brooklyn, New York. He was a New York-
                      licensed attorney who represented parties involved in
                      real estate transactions.

       7.     The next mention of him is at paragraphs 18-19, in which the Indictment

alleges in conclusory fashion that the five Defendants, including Mr. Herskowitz, “worked

both together and separately to purchase hundreds of properties at fraudulently depressed

prices and then resell or ‘flip’ the properties for huge profits,” and that “Defendant

MICHAEL HERSKOWITZ was a real estate attorney who assisted the Short Sale Co-

                                                  2
Case 1:19-cr-00408-MKB Document 175-1 Filed 04/30/21 Page 3 of 7 PageID #: 1030



Conspirators” in completing “certain” of the transactions at issue.         But then he is not

mentioned again until the very end of the part of the Indictment that details how the alleged

conspiracy worked – paragraph 25 – and this mention too consists of a conclusory statement

that he “worked on” some of the sales.

       8.     The section of the Indictment that details specific transactions does not

provide further enlightenment. Mr. Herskowitz is not mentioned at all in connection with the

alleged 175 Vernon Avenue, 1319 Jefferson Avenue, 1055 Herkimer Street, 177 Lewis

Avenue and/or 65 Glen Street sales. (Indictment, ¶¶ 27, 29, 30, 31, 33).

       9.     As to the 1219 Jefferson Avenue sale, the only mention of Mr. Herskowitz is

that he participated in the closing by wiring the loan payoff amount to the servicer’s bank

account (id., ¶ 28(d)), and as to 2403 Dean Street, he is likewise alleged to have wired the

payoff amount and sale proceeds to two bank accounts on the date of closing (id., ¶ 32(f)).

Notably, Mr. Herskowitz is not alleged to have participated in the actual arrangements for

either the 1219 Jefferson or 2403 Dean sales, which the Indictment makes clear were done

exclusively by co-Defendants Tarshish, Dafna and Aronov. (Id., ¶¶ 28, 32).

       10.    The remainder of the Indictment simply lists him as a co-conspirator in the

two counts of Conspiracy to Commit Wire Fraud and Bank Fraud (id., ¶¶ 37, 39) and in three

of the five substantive Wire Fraud counts (id., ¶ 42).

       11.    Notably, these counts, insofar as alleged against Defendant Herskowitz, are

inconsistent with the factual recitation of the Indictment. In particular, the factual recitation

indicates that Mr. Herskowitz was not a participant in the so-called My Ideal Property

(“MIP”) scheme and that he is named only in conjunction with the alleged Exclusive Homes




                                               3
Case 1:19-cr-00408-MKB Document 175-1 Filed 04/30/21 Page 4 of 7 PageID #: 1031



scheme (id., ¶ 25), but he is charged in Count One, which alleges the MIP conspiracy, as

well as Count Two, which alleges the Exclusive Homes conspiracy (id., ¶¶ 36-39).

       12.       Likewise, Mr. Herskowitz is charged in Count Six – the substantive wire fraud

count relating to the 177 Lewis Avenue sale – even though the factual portion of the

Indictment indicates that he was not involved in that sale (compare id., ¶ 31 with id., ¶ 42).

       13.       In sum, Mr. Herskowitz is charged in Counts One and Six even though the

Indictment contains no factual allegations supporting his involvement in either count and

makes clear that he was not involved in these counts.

       14.       As to Counts Two, Four and Seven, the Indictment alleges only that he wired

payoff and/or proceeds funds at the closing after all the arrangements for the sale had been

made by others. Nowhere in the Indictment is it alleged that he participated in or even that

he was told of the short sale arrangements – instead, the allegations are that he simply

showed up at the closing and conducted funds transfers as any closing agent would.

Essentially, the government is making a guilt-by-association argument – that because Mr.

Herskowitz was involved at the end of two of the transactions, he must somehow have

known of, and partaken in, any fraudulent misrepresentations that had been made by others at

earlier dates.

       15.       There is not one allegation in the Indictment that Mr. Herskowitz arranged any

short sales, provided any misinformation and/or withheld information from any lender,

and/or that he was informed of such misinformation and/or withholding by others. The

Indictment alleges conduct that is performed by every closing agent who wires proceeds of

closings. For these reasons, Mr. Herskowitz submits that the Indictment should be dismissed

as against him.


                                                4
Case 1:19-cr-00408-MKB Document 175-1 Filed 04/30/21 Page 5 of 7 PageID #: 1032



       16.    Defendant is of course aware that “[f]or purposes of evaluating a motion to

dismiss an Indictment, all well-pleaded allegations are to be taken as true.” United States v.

Eichman, 756 F. Supp. 143, 145 (S.D.N.Y. 1991), citing United States v. South Florida

Asphalt Co., 329 F.2d 860, 865 (5th Cir. 1994). But the converse is also true – conclusory,

boilerplate allegations in an Indictment need not be accepted as true, and indeed, conclusory

statements in an Indictment may not sustain the charges where the detailed factual

allegations are to the contrary.   See United States v. Gabriel, 920 F. Supp. 498, 506

(S.D.N.Y. 1996), citing Papasan v. Allain, 478 U.S. 265, 283 (1986). “It is one thing to

accept a facially sufficient Indictment at face value; but it would be quite another to allow

broad conclusory allegations to override more particularized allegations of the same thing.”

Gabriel, 920 F. Supp. at 506. Moreover, an Indictment must also “set [] forth the elements of

the offense n sufficient detail to provide the Defendant with notice of the charges against

him.” Eichman, 756 F. Supp. at 146.

       17.    Here, the boilerplate allegations that Mr. Herskowitz was part of the MIP

conspiracy and that he participated in a fraudulent scheme with respect to the 177 Lewis sale

are contradicted by the well-pleaded factual allegations of the same Indictment which make

clear that these schemes were carried out exclusively by others. In the absence of any well-

pleaded allegations linking Mr. Herskowitz to either scheme, there is no basis to go forward

on Counts Two and Six.

       18.    As to Counts One, Four and Seven, the Indictment does contain at least some

relevant factual allegations – but again, these factual details do not support – and in fact

contradict – the boilerplate allegations that Mr. Herskowitz was a knowing and culpable

participant in the Exclusive Homes conspiracy and/or that he was part of a fraudulent scheme


                                              5
Case 1:19-cr-00408-MKB Document 175-1 Filed 04/30/21 Page 6 of 7 PageID #: 1033



in connection with the 1219 Jefferson and 2403 Dean sales. The Indictment shows in detail

how all the arrangements for the sales at issue, including any and all false representations

and/or acts of fraudulent concealment, were made by other Defendants who worked in

different offices from Mr. Herskowitz. There are no allegations of any communications

between Mr. Herskowitz and his co-Defendants that would suggest guilty knowledge, a

conspiratorial agreement, and/or a complicit mens rea. The well-pleaded allegations of the

Indictment add up to nothing more than Mr. Herskowitz being present at the closing and

acting as closing agent.

              “A Defendant's mere presence at the scene of a crime, his
              general knowledge of criminal activity, or his simple association
              with others engaged in a crime are not, in themselves, sufficient
              to prove the Defendant's criminal liability for conspiracy.”
              United States v. Anderson, 747 F.3d 51, 61 (2d Cir. 2014),
              citing United States v. Ogando, 547 F.3d 102, 107 (2d Cir.
              2008).

       Here, that is all the well-pleaded allegations of the Indictment show – that Mr.

Herskowitz was present at the closing and was associated with his co-Defendants. The

allegations do not show that his participation in the closings was with any kind of guilty

knowledge. And although a Defendant’s participation in a conspiracy may be based on a

“tacit understanding” rather than an explicit agreement, see Anderson, 747 F.3d at 61,

quoting United States v. Nusraty, 867 F.2d 759, 763 (2d Cir. 1989), in this case, the factual

detail in the Indictment negates any inference of even an implicit understanding. Boilerplate

allegations cannot overcome what is clear from the Government’s extensive factual

pleadings – that Mr. Herskowitz was a closing agent and nothing more, who was used by his

co-Defendants rather than being a partner in crime with them. The “well-pleaded” rule thus




                                             6
Case 1:19-cr-00408-MKB Document 175-1 Filed 04/30/21 Page 7 of 7 PageID #: 1034



does not save the Indictment in this case, and all counts against Mr. Herskowitz should be

dismissed.

           19.   Finally, even if this Court were to grant the Defendants’ pending joint motion

for a bill of particulars, that would not resolve the deficiencies in the charges against Mr.

Herskowitz. The particulars sought by the Defendants pertain to which transactions, out of

the thousands that are shown by the government’s discovery, are alleged to have been

fraudulent short sales. But even if Mr. Herskowitz obtains this information, it will still not

tell him how he is alleged to have been a knowing and complicit participant in those sales. A

bill of particulars will not show how Mr. Herskowitz was anything more than an unknowing

dupe, nor will a bill of particulars reveal the basis of any conspiratorial agreement, even a

tacit one.

           20.   Therefore, Mr. Herskowitz has been irreparably deprived of his due process

right to Notice of the criminal acts he is alleged to have committed. There is no remedy

other than dismissal that would suffice to vindicate this right.

           21.   It is therefore respectfully requested that this Honorable Court dismiss the

Indictment for the reasons stated herein.

           22.   WHEREFORE, it is respectfully requested that that the Relief sought herein be

granted.

Dated: Forest Hill, New York
       April 29, 2021

                                                    Respectfully submitted,




cc: Clerk of the Court (MKB)
All Counsel (By ECF)

                                                7
